UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     JOHN THOREEN,                                   DOCKET NUMBER
                         Appellant,                  DC-315H-16-0078-I-1

                  v.

     DEPARTMENT OF THE ARMY,                         DATE: April 18, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           John Thoreen, Culpeper, Virginia, pro se.

           Andrea Blake Saglimbene, Esquire, Fort Belvoir, Virginia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed his probationary termination appeal for lack of jurisdiction. Generally,
     we grant petitions such as this one only when:          the initial decision contains
     erroneous findings of material fact; the initial decision is based on an erroneous
     interpretation of statute or regulation or the erroneous application of the law to

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                           2

     the facts of the case; the administrative judge’s rulings during either the course of
     the appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed.           See
     title 5     of   the   Code   of   Federal   Regulations,   section 1201.115   (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, we conclude that
     the petitioner has not established any basis under section 1201.115 for granting
     the petition for review.           Therefore, we DENY the petition for review and
     AFFIRM the initial decision, which is now the Board’s final decision. 5 C.F.R.
     § 1201.113(b).

                                           BACKGROUND
¶2             The agency appointed the appellant to the competitive-service position of
     Supervisory Industrial Engineer. Initial Appeal File (IAF), Tab 1 at 7-8. Less
     than 1 year later, it terminated his employment during his probationary period for
     misconduct.        Id. at 7-11.     The appellant filed this appeal, challenging his
     termination and alleging that it was based on his marital status, and requested a
     hearing. Id. at 1-6.
¶3             The administrative judge issued an order advising the appellant of his
     burden to prove that the Board has jurisdiction over his probationary termination
     appeal, and he ordered the parties to respond. IAF, Tab 3 at 2-5. After neither
     party responded, the administrative judge issued an initial decision, dismissing
     the appeal for lack of jurisdiction without holding the requested hearing. IAF,
     Tab 1 at 2, Tab 5, Initial Decision (ID) at 1, 7. The administrative judge found
     that the appellant did not have a statutory right of appeal under 5 U.S.C.
     chapter 75, or a regulatory right of appeal under 5 C.F.R. §§ 315.805-806. ID
     at 5-7.
                                                                                     3

¶4         The appellant has filed a petition for review. Petition for Review (PFR)
     File, Tab 1.

                     DISCUSSION OF ARGUMENTS ON REVIEW
¶5         The Board’s jurisdiction is limited to those matters over which it has been
     given jurisdiction by law, rule, or regulation.       Maddox v. Merit Systems
     Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985). An appellant has the burden
     of establishing that the Board has jurisdiction over his appeal.         5 C.F.R.
     § 1201.56(b)(2)(i)(A). A probationary employee in the competitive service who
     has not completed 1 year of current continuous service, such as the appellant, has
     no statutory right of appeal to the Board. 5 U.S.C. § 7511(a)(1)(A) (defining a
     competitive-service employee with adverse action appeal rights); Marynowski v.
     Department of the Navy, 118 M.S.P.R. 321, ¶ 4 (2012). However, a probationary
     employee in the competitive service may appeal a termination if he alleges that it
     was based on partisan political reasons or marital status discrimination.
     Marynowski, 118 M.S.P.R. 321, ¶ 4; 5 C.F.R. § 315.806(b).
¶6         On review, the appellant does not challenge the administrative judge’s
     well-reasoned conclusion that he lacks a statutory right to appeal his termination
     under chapter 75 of title 5, ID at 5-6; PFR File, Tab 1, and we discern no reason
     to disturb this finding on review. Rather, the appellant reiterates his contention
     that his probationary termination was based on marital status discrimination. PFR
     File, Tab 1.
¶7         In determining whether an appellant has established jurisdiction under
     5 C.F.R. § 315.806(b), the Board follows a two-step process.         Marynowski,
     118 M.S.P.R. 321, ¶ 5; see Garcia v. Department of Homeland Security, 437 F.3d
1322, 1344 (Fed. Cir. 2006) (finding that, in an adverse action appeal, once an
     appellant makes a nonfrivolous claim of Board jurisdiction, he then has a right to
     a hearing at which he must prove jurisdiction by preponderant evidence). First,
     the appellant must make nonfrivolous claims of jurisdiction, i.e., factual
                                                                                        4

     allegations that, if proven, would establish that his termination was based on
     partisan political reasons or marital status discrimination.           Marynowski,
     118 M.S.P.R. 321, ¶ 5.    An appellant who makes such nonfrivolous claims is
     entitled to a jurisdictional hearing at which he then must prove the basis for
     jurisdiction, i.e., that his termination was based on partisan political reasons or
     marital status discrimination, by a preponderance of the evidence. Id. To make a
     nonfrivolous allegation of marital status discrimination, an appellant must allege
     facts that, taken as true, would show that he was treated differently because of his
     marital status or facts that go to the essence of his status as married, single, or
     divorced. Id., ¶ 9.
¶8         We agree with the administrative judge that the appellant’s allegations,
     taken as true, do not reflect that he was terminated because of his status as a
     married individual. ID at 6-7. Below, the appellant identified his manager as
     “[s]ingle,” and alleged that his manager ceased actively mentoring him after
     4 months, when the appellant’s wife’s declining medical condition required him
     to transport her for medical care.     IAF, Tab 1 at 5.   On review, the appellant
     alleges that his manager showed “bias” as the demands of the appellant’s wife’s
     medical condition and his son’s college work increased. PFR File, Tab 1 at 3.
     He states that his manager also exhibited bias towards another employee, J.D.,
     after 6 months of employment. Id. He attributes this bias to J.D.’s increased
     family demands and to allegations of sexual harassment made against J.D. by
     “[t]he women within [his unit].” Id.
¶9         The appellant’s allegations of marital status discrimination do not rise to the
     level of a nonfrivolous allegation of jurisdiction.        See Bedynek-Stumm v.
     Department of Agriculture, 57 M.S.P.R. 176, 178-79 (1993) (finding that the
     appellant’s allegation that his female coworker disliked him because he was
     single, and therefore made false statements and sabotaged his work, was
     insufficient to meet his jurisdictional burden); cf. Ellis v. Department of the
     Treasury, 81 M.S.P.R. 6, ¶ 13 (1999) (finding that the appellant provided specific
                                                                                              5

      assertions detailing his supervisor’s interest in the appellant as an unmarried
      male). Without more, the appellant’s references to management decisions appear
      unrelated to his marital status; therefore, his allegations are insufficient to meet
      his jurisdictional burden. See Bedynek-Stumm, 57 M.S.P.R. at 178-79.
¶10         Accordingly, we affirm the initial decision that dismissed the appeal for
      lack of jurisdiction. 2

                        NOTICE TO THE APPELLANT REGARDING
                           YOUR FURTHER REVIEW RIGHTS
               You have the right to request review of this final decision by the U.S.
      Court of Appeals for the Federal Circuit. You must submit your request to the
      court at the following address:
                                 United States Court of Appeals
                                     for the Federal Circuit
                                   717 Madison Place, N.W.
                                    Washington, DC 20439

      The court must receive your request for review no later than 60 calendar days
      after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
      2012). If you choose to file, be very careful to file on time. The court has held
      that normally it does not have the authority to waive this statutory deadline and
      that filings that do not comply with the deadline must be dismissed. See Pinat v.
      Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
               If you need further information about your right to appeal this decision to
      court, you should refer to the Federal law that gives you this right. It is found in
      title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
      2012).     You may read this law and other sections of the U.S. Code, at our

      2
        In light of the Board’s finding that it lacks jurisdiction over the appeal, we need not
      address the issue of the timeliness of the petition for review. See Rosell v. Department
      of Defense, 100 M.S.P.R. 594, ¶ 5 (2005) (explaining that if the Board clearly lacks
      jurisdiction over an appeal, and the existing record suggests that the question of
      timeliness is close, the better practice is to dismiss the case for lack of jurisdiction),
      aff’d, 191 F. App’x 954 (Fed. Cir. 2006).
                                                                                  6

website, http://www.mspb.gov/appeals/uscode.htm.        Additional information is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.